              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL ROSA-DIAZ,                             :      Civil No. 1:17-CV-2215
                                               :
             Plaintiff,                        :      (Judge Rambo)
                                               :
             v.                                :
                                               :      (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                          :
                                               :
             Defendants.                       :

                            MEMORANDUM ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      This is a pro se state prisoner civil rights lawsuit. One of the surviving claims

in this case is an Eighth Amendment conditions of confinement claim brought by

Rosa-Diaz who alleges that in March and April of 2017, while he was a state prisoner

housed at the State Correctional Institution (SCI) Camp Hill, he was housed in a cell

where “there were human feces inside the air conditioner and exhaust ventilations

[in his new cell]; . . . the plumbing for the hot water did not work and plaintiff did

not had [sic] access to hot water; . . . the exhaust air ventilation was broken and

inoperative and; . . . the cell smelled of urine and feces.” (Doc. 12-1, ¶ 36.)

      With the issues in this litigation framed in this fashion, Rosa-Diaz has filed a

motion captioned as a motion to stay. (Doc. 50.) While styled as a motion to stay,

in fact, the motion seeks two categories of discovery. First, Rosa-Diaz seeks to have

defendants Digby and Stohecker respond to the interrogatories and requests for

                                           1
production of documents he has propounded. In addition, Rosa-Diaz seeks leave to

communicate with a prospective inmate witness Eric Maple, who Rosa-Diaz

believes refused at that time to enter the cell formerly occupied by Rosa-Diaz in the

Spring of 2017 because of the lingering presence of human waste in the cell.

      With respect to this request to stay proceedings:

      It is well-settled that: “Motions to stay, ..., are non-dispositive. See
      Delta Frangible Ammunition, LLC v. Sinterfire, Inc., 2008 WL
      4540394, at *1 n. 1 (W.D. Pa. Oct. 7, 2008); Pass & Seymour, Inc. v.
      Hubbell Inc., 532 F.Supp.2d 418, 426 n. 7 (N.D.N.Y. 2007). Therefore,
      as a magistrate judge we are empowered to rule upon such matters. See
      Ball v. SCI Muncy, No. 1:08-CV-700, 2012 WL 2805019, at *1 (M.D.
      Pa. July 10, 2012).The legal standards which govern stay requests are
      familiar ones and emphasize the court’s broad discretion.

Thompson v. Poplin, No. 1:18-CV-1846, 2018 WL 4964128, at *1 (M.D. Pa. Oct.
15, 2018).

      In this case in the exercise of our discretion we will DENY this request for a

stay but afford Rosa-Diaz other relief. We deny this stay request because as we

construe the motion Rosa-Diaz does not actually seek a stay of discovery. Rather he

seeks more fulsome discovery. Accordingly, while we DENY this motion to stay,

IT IS ORDERED that on or before January 11, 2019, the defendants shall respond

to Rosa-Diaz’s discovery requests by providing complete responses to the discovery

demands propounded by the plaintiff upon Defendants Digby and Stohecker, and by

providing the Court and Rosa-Diaz with any proposed protocol for communication

by Rosa-Diaz with a prospective inmate witness in this case, inmate Eric Maple.


                                         2
So ordered this 11th day of December, 2018.



                                     S/Martin C. Carlson
                                     Martin C. Carlson
                                     United States Magistrate Judge




                                 3
